Name: Commission Regulation (EC) No 1980/2006 of 20 December 2006 laying down transitional measures amending Regulation (EC) Ã Ã ¿ 2076/2002 and Decisions 2001/245/EC, 2002/928/EC and 2006/797/EC as regards the continued use of certain active substances not included in Annex I to Directive 91/414/EEC by reason of the accession of Bulgaria (Text with EEA relevance)
 Type: Regulation
 Subject Matter: Europe;  marketing;  agricultural policy;  European construction;  European Union law;  means of agricultural production
 Date Published: nan

 23.12.2006 EN Official Journal of the European Union L 368/96 COMMISSION REGULATION (EC) No 1980/2006 of 20 December 2006 laying down transitional measures amending Regulation (EC) Ã Ã ¿ 2076/2002 and Decisions 2001/245/EC, 2002/928/EC and 2006/797/EC as regards the continued use of certain active substances not included in Annex I to Directive 91/414/EEC by reason of the accession of Bulgaria (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty of Accession of Bulgaria and Romania, and in particular Article 4(3) thereof, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 42 thereof, Whereas: (1) Commission Regulation (EC) No 2076/2002 (1) and Commission Decisions 2001/245/EEC (2), 2002/928/EEC (3), and 2006/797/EC (4) contain provisions for the non-inclusion of certain active substances in Annex I to Directive 91/414/EEC and for the withdrawal by Member States of all authorizations for plant protection products containing those active substances. Those acts provide for derogations permitting the continued use of some of those substances for a limited period of time while alternatives are being developed. (2) Bulgaria applied for transitional measures for certain active substances in order to ensure that the production may be phased out gradually or that a dossier satisfying the requirements of Directive 91/414/EEC may be submitted. (3) Information has been presented and evaluated by the Commission together with Member States' experts which has shown a need for further use of the substances concerned. It is therefore justified to allow, under strict conditions aimed at minimising any possible risk, a longer period for the withdrawal of existing authorisations for essential uses for which no alternatives are currently available. (4) Regulation (EC) 2076/2002 and Decisions 2001/245/EEC, 2002/928/EEC and 2006/797/EC should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2076/2002 is amended as follows: 1. In Article 2 the following paragraph 4 is added: 4. By way of derogation from paragraph 3, for the authorisations of plant protection products containing substances listed in column A of Annex II, Bulgaria may maintain in force authorisations for plant protection products containing those substances for the uses listed in column C until 30 June 2009 provided that: (a) the continued use is only accepted so far as it has no harmful effects on human or animal health and no unacceptable influence on the environment; (b) such plant protection products remaining on the market are relabelled in order to match the restricted use conditions; (c) all appropriate risk mitigation measures are imposed to reduce any possible risks; (d) alternatives for such uses are being seriously sought. Bulgaria shall inform the Commission about the measures taken in application of this paragraph, and in particular about the actions taken pursuant to points (a) to (d), by 31 December of each year. 2. In Article 3 the following point (c) is added: (c) for the uses for which the authorisation is to be withdrawn by 30 June 2009, shall expire not later than 31 December 2009. 3. Annex II is amended as follows: (a) The heading is replaced by the following: List of authorisations referred to in Article 2(3) and 2(4). (b) In the line referring to bensultap, under column B the word Bulgaria is added and under column C the words Sunflower, beet, potatoes and alfalfa are added. (c) in the line referring to prometryne, under column B the word Bulgaria is added and under column C the words Sunflower, cotton and Umbelliferae are added. (d) in the line referring to terbufos, under column B the word Bulgaria is added and under column C the words Limited to professional users with appropriate protective equipment. Soil treatment of potatoes, tobacco, cotton and beet. are added. Article 2 Decision 2001/245/EC is amended as follows: 1. Article 2 is replaced by the following: Article 2 1. Member States shall ensure that: (a) authorisations for plant protection products containing zineb are withdrawn within a period of six months from the date of adoption of the present Decision; (b) from the date of adoption of the present Decision no authorisations for plant protection products containing zineb are granted or renewed under the derogation provided for in Article 8(2) of Directive 91/414/EEC. 2. By way of derogation from paragraph 1, for the authorisations of plant protection products containing zineb, Bulgaria may maintain in force authorisations for plant protection products containing that substance for the use on horticultural crops, grapevine, tobacco, apples and stone fruit, provided that: (a) the continued use is only accepted so far as it has no harmful effects on human or animal health and no unacceptable influence on the environment; (b) such plant protection products remaining on the market are relabelled in order to match the restricted use conditions; (c) all appropriate risk mitigation measures are imposed to reduce any possible risks; (d) alternatives for such uses are being seriously sought. Bulgaria shall inform the Commission about the measures taken in application of this paragraph, and in particular about the actions taken pursuant to points (a) to (d), by 31 December of each year. 2. In Article 3 a second paragraph is added: By way of derogation from the first paragraph, any period of grace granted by Bulgaria, in accordance with Article 4(6) of Directive 91/414/EEC, for the uses referred to in Article 2(2), shall be as short as possible and shall expire not later than 31 December 2009. Article 3 Decision 2002/928/EC is amended as follows: 1. In Article 2 the following point (d) is added: (d) for the authorisations of plant protection products containing substances listed in column A of the Annex, Bulgaria may maintain in force authorisations for plant protection products containing those substances for the uses listed in column C until 30 June 2009 provided that: (i) the continued use is only accepted so far as it has no harmful effects on human or animal health and no unacceptable influence on the environment; (ii) such plant protection products remaining on the market are relabelled in order to match the restricted use conditions; (iii) all appropriate risk mitigation measures are imposed to reduce any possible risks; (iv) alternatives for such uses are being seriously sought. Bulgaria shall inform the Commission about the measures taken in application of this paragraph, and in particular about the actions taken pursuant to points (a) to (d), by 31 December of each year. 2. In Article 3 the following point c) is added: (c) for the uses for which the authorisation is to be withdrawn by 30 June 2009, shall expire not later than 31 December 2009. 3. In the Annex, in the line referring to benomyl, under column B the word Bulgaria is added and under column C the words Limited to professional users with appropriate protective equipment. Vineyards, peaches, tomatoes and tobacco are added. Article 4 Decision 2006/797/EC is amended as follows: 1. In Article 3, paragraph 2 is replaced by the following: 2. By way of derogation from the first paragraph, and from Article 2, Bulgaria may maintain in force authorisations for plant protection products containing sodium tetrathiocarbonate for the uses listed in column C until 30 June 2009 provided that: (a) the continued use is only accepted so far as it has no harmful effects on human or animal health and no unacceptable influence on the environment; (b) such plant protection products remaining on the market are relabelled in order to match the restricted use conditions; (c) all appropriate risk mitigation measures are imposed to reduce any possible risks; (d) alternatives for such uses are being seriously sought. 3. The Member State concerned shall inform the Commission about the measures taken in application of paragraphs 1 and 2, and in particular about the actions taken pursuant to points (a) to (d) of each paragraph, by 31 December of each year. 2. In Article 4 the third paragraph is replaced by the following: Where authorisations shall be withdrawn in accordance with Article 3(1) by 31 May 2010 at the latest, the period shall expire on 30 November 2010 at the latest. Where authorisations shall be withdrawn in accordance with Article 3(3) by 30 June 2009 at the latest, the period shall expire on 31 December 2009 at the latest. 3. In the Annex to Decision 2006/797/EC, the title to the annex is replaced by the words List of authorisations referred to in Article 3(1) and 3(2). In the line referring to Sodium tetrathiocarbonate under column B the word Bulgaria is added and under column C the words Soil disinfection in horticulture and vineyards. are added. Article 5 This Regulation shall enter into force subject to and on the date of entry into force of the Treaty of Accession of Bulgaria and Romania. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 319, 23.11.2002, p. 3. Regulation as last amended by Regulation (EC) No 1335/2005, (OJ L 211, 13.8.2005, p. 6). (2) OJ L 88, 28.3.2001, p. 19. (3) OJ L 322, 27.11.2002, p. 53. Decision as last amended by Regulation (EC) No 1335/2005. (4) OJ L 324, 23.11.2006, p. 8.